10-660-cv
Deep v. Boies
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

      At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New
York, on the 7th day of March, two thousand eleven.

PRESENT: REENA RAGGI,
         PETER W. HALL,
                   Circuit Judges.*

---------------------------------------------------------------------
JOHN A. DEEP,
                                          Plaintiff-Appellant,

                         v.                                               No. 10-660-cv

DAVID BOIES, BOIES, SCHILLER & FLEXNER LLP,
STRAUS & BOIES LLP, TRANSWORLD
ENTERTAINMENT CORP.,
                                          Defendants-Appellees.
---------------------------------------------------------------------

APPEARING FOR APPELLANT:                          JOHN A. DEEP, pro se, Cohoes, New York.

APPEARING FOR APPELLEES:                          MARK T. WALSH, JR., Gleason, Dunn, Walsh
                                                  & O’Shea, Albany, New York.


          *
         Judge Pierre N. Leval, who was a member of this panel, recused himself. The
remaining two panel members agree on the disposition, and decide this appeal pursuant to
Internal Operating Procedure E(b).
       Appeal from the United States District Court for the Northern District of New York

(David N. Hurd, Judge; David E. Peebles, Magistrate Judge).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the district court’s judgment entered on January 12, 2010, and the district

court’s orders entered on January 12, February 16, April 26, and May 6, 2010, are

AFFIRMED.

       Plaintiff John A. Deep, proceeding pro se, appeals from: (1) the district court’s order

entered on January 12, 2010, as well as the district court’s corresponding judgment entered

the same day, denying his motions to vacate the registration of a judgment of the District of

Maine and to quash subpoenas issued in aid of enforcement of the registered judgment; (2)

the district court’s order entered on February 16, 2010, denying his motion for clarification

of the order entered on January 12, 2010; (3) the magistrate judge’s order of April 26, 2010,

compelling compliance with subpoenas issued to third-party witnesses by defendants and

denying plaintiff’s motion to “limit, modify or stay enforcement” of the underlying

judgment; and (4) the magistrate judge’s order of May 6, 2010, denying plaintiff’s request

for reconsideration of prior orders relating to the third-party subpoenas. We assume the

parties’ familiarity with the facts and record of prior proceedings, which we reference only

as necessary to explain our decision to affirm.

       Plaintiff did not object in the district court to the magistrate judge’s orders of April

26 and May 6, 2010. Accordingly, he waived appellate review of those orders. See Fed. R.


                                              2
Civ. P. 72(a); Caidor v. Onondaga Cnty., 517 F.3d 601, 605 (2d Cir. 2008) (“[A] pro se

litigant who fails to object timely to a magistrate’s order on a non-dispositive matter waives

the right to appellate review of that order, even absent express notice from the magistrate

judge that failure to object within ten days will preclude appellate review.”).

       With respect to the district court’s January 12, 2010 judgment and January 12 and

February 16, 2010 orders, upon independent review of the record, including the magistrate

judge’s December 18, 2009 Report and Recommendation – which was accepted and adopted

in all respects in the January 12 judgment and the January 12 order – we conclude, for

substantially the reasons stated in the district court’s and magistrate judge’s thorough and

well-reasoned opinions, that the district court correctly resolved these issues.

       We have considered plaintiff’s other arguments on appeal and conclude that they are

without merit. Accordingly, the appealed-from judgment and orders of the district court are

AFFIRMED.

                                    FOR THE COURT:
                                    CATHERINE O’HAGAN WOLFE, Clerk of Court




                                              3